                                      UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF TEXAS
                                            SAN ANTONIO DIVISION



IN RE:                                                           CASE NO: 19-52396 K
Lisa Jean Bunker




                           Debtor




                           TRUSTEE'S OBJECTION TO CONFIRMATION OF
                                  DEBTOR'S CHAPTER 13 PLAN


    NOW COMES, Mary K. Viegelahn, Chapter 13 Trustee in the above captioned case, and files this Objection to
Confirmation of Debtor's Chapter 13 Plan. In support thereof, the Trustee would show the Court the following:


1. On October 01, 2019, the above named Debtor filed a voluntary petition for relief under Chapter 13 of the Bankruptcy
Code in the United States Bankruptcy Court for the Western District of Texas, San Antonio Division.

2. The Chapter 13 meeting of creditors pursuant to 11 U.S.C. § 341(a) ("341 meeting") was concluded on January 22,
2020.

3. The Trustee asserts that the Debtor’s plan provides in section 3 for the property of the estate to vest in the Debtor
upon Confirmation of the plan. This honorable Court has previously ruled that all property of the estate shall not vest in
the Debtor upon Confirmation. The Trustee submits that the Debtor’s plan needs to be amended to state as follows:
Upon confirmation of the Plan, all property of the estate shall not vest in the Debtor, shall remain property of the estate,
and shall remain subject to the automatic stay of §362. In addition the Trustee asserts that the Debtor’s plan provides in
section 7.1 for attorney fees to be paid according to the Standing Order but also adds the following additional
provisions: “$1,100 upon Confirmation: $200 per month”. This is not how the Standing Order calls for attorney fees to
be paid. Also this additional provision is unclear if the Debtor’s attorney is requesting $1,100 per month or $200 per
month. Both amounts would make the plan infeasible. The Debtor’s plan payment is $877.00 monthly and the monthly
mortgage payment is $700.00. The Trustee submits that the Debtor needs to amend the plan to pay pursuant to the
Standing Order and remove the additional provisions or the Debtor needs to remove the payment method as Standing
Order and check “Other” and amend Debtor’s plan to make the additional provision payments clear and feasible.

4. The Trustee asserts that Bexar County has filed a claim for $2,113.82 in the Debtor’s plan. The claim is not scheduled
in the Debtor’s plan. The Trustee submits that the Debtor’s plan needs to be amended to provide for the claim of Bexar
County. Bexar County has filed an objection to Confirmation in the Debtor’s plan.

5. The Trustee asserts that upon information and belief the Debtor testified she has a mesh lawsuit. The lawsuit is not
listed on Schedule A/B. The Trustee submits that the Debtor needs to amend Schedule A/B to list the mesh lawsuit and
provide any information she has on the lawsuit. The Debtor’s plan or the Confirmation Order needs to include language
to reserve all issues on the lawsuit as to value, nonexempt assets and disposable income until the lawsuit is settled or
the case converts to Chapter 7.
6. The Trustee asserts that the Debtor’s Schedule I provides for income from Social Security of $514.00 monthly, Food
stamps of $500 monthly and a contribution from partner of $850.00 monthly. The Debtor has not provided any
verification of the sources of income as is required by Bankruptcy Rule 4002(b)(2)(A). The Trustee needs the proof of
current income to verify the income on Schedule I and determine if the Debtor has proposed all of the monthly income to
be paid into the plan. The Trustee submits that pursuant to 11 U.S.C. §1325(b)(1)(B), “the court may not approve a plan
unless, as of the effective date of the plan-(B) the plan provides that all of the debtor’s projected disposable income to
be received in the applicable commitment period beginning on the date that the first payment is due under the plan will
be applied to make payments to unsecured creditors during the plan.” Without the Debtor’s proof of income, the
Trustee cannot determine if all of the Debtor’s projected disposable income is being paid into the plan.

7. The Trustee asserts that the Debtor has provided an affidavit of no filing requirement since 2014 for tax returns.
However upon information and belief the Debtor stated at her 341 hearing that she may file this year because of cashing
out a 401(k) account. To the extent the Debtor files a tax return in 2019, the Trustee submits that the Debtor needs to
provide a copy of the return. The Trustee would also request a recent statement of the Debtor’s TIAA Pension account
listed on Schedule A/B for $0.00 value. The Trustee questions how the pension account can have $0.00 value. The
Trustee would also note the Debtor has not exempted the pension account on Schedule C.

8. The Trustee cannot recommend Confirmation for all the reasons stated above and reserves her right to amend her
objection to Confirmation.


   WHEREFORE, PREMISES CONSIDERED, the Trustee requests that, the Court deny confirmation of the Debtor(s)'
Chapter 13 plan as it fails to meet the requirements set forth in 11 U.S.C. §§ 1325(a)(1), (a)(3) and 1325(b)(1)(B),dismiss
Debtor(s)' Chapter 13 case; and for such other relief as the Court find just and equitable.

Date: January 28, 2020


/S/
_________________________________
DAVID W. VAN ZYL P39875 (MI)
STAFF ATTORNEY FOR THE CHAPTER 13 TRUSTEE
dvanzyl@sach13.com
10500 Heritage Blvd, Ste. 201
San Antonio, TX 78216
(210) 824-1460 fax:(210) 824-1328
                                             UNITED S TATES BANKRUPTCY COURT
                                                WES TERN DIS TRICT OF TEXAS
                                                   S AN ANTONIO DIVIS ION

IN RE:                                                                                                        CHA PTER 13

Lisa Jean Bunker



DEBTOR(S)                                                                                                 CA SE NO.: 19-52396 K

                                                      CERTIFICATE OF S ERVICE
                                                     -----------------------------------------

I hereby certify that a copy of the attached document was s erved on the parties lis ted below by U.S. M ail or s erved
electronically through the Court’s ECF Sys tem at the e-mail addres s regis tered with the Court on January 28, 2020.

   Debtor(s ):
Bexar County Tax Assessor           National Grid                           ECMC                               ECMC
Collector                           300 Erie Blvd West                      P O BOX 16408                      LOCKBOX #8682
233 N P ecos La Trinidad            Syracuse, NY 13202                      ST P AUL, MN 55116-0408            P O BOX 16478
San Antonio, TX 78207                                                                                          ST P AUL, MN 55116-0478


Cavalry Investments, LLC            TITLEMAX OF TEXAS INC                   Bexar County                       LINEBARGER GOGGAN BLAIR
500 Summit Lake Drive, Ste 400      15 BULL STREET SUITE 200                c/o Bradley S. Balderrama          & SAMP SON, LLP
Valhalla, NY 10595                  SAVANNAH, GA 31401                      711 Navarro, Suite 300             ATTN: BRADLEY S.
                                                                            San Antonio, TX 78205              BALDERRAMA
                                                                                                               112 E. P ECAN ST. SUITE 2200
                                                                                                               SAN ANTONIO, TX 78205


ERC/Enhanced Recovery Corp          CP S Energy                             DIRECTV, LLC by American           DIRECTV, LLC by American
Attn: Bankruptcy                    CP S Energy - Bankruptcy Section        InfoSource as agent                InfoSource as agent
8014 Bayberry Road                  145 Navarro, Mail Drop 110909           P o Box 5008                       4515 N. Santa Fe Ave.
Jacksonville, FL 32256              San Antonio, TX 78205                   Carol Stream, IL 60197-5008        OKlahoma City, OK 73118


Cavalry Investments,LLC as          Credence Resource Management            Caine & Weiner                     Cavalry Investments, LLC as
assignee of AMERICREDIT             17000 Dallas P arkway                   Attn: Bankruptcy                   assignee of AMERICREDIT
P .O. Box 27288                     Suite 204                               5805 Sepulveda Blvd                Attention: Matthew Oprysk
Tempe, AZ 85282                     Dallas, TX 75248                        Sherman Oaks, CA 91411             500 Summit Lake Drive, Suite 400
                                                                                                               Valhalla, NY 10595


Lisa Jean Bunker                    National Grid                           P oppy LLC                         Nicholas M Wajda
1215 P asadena Street               P .O. Box 11791                         718 S. Alamo St.                   Wajda & Associates, AP C
San Antonio, TX 78201               Newark, NJ 07101                        San Antonio, TX 78205              5430 Lyndon B Johnson Fwy, Ste.
                                                                                                               1200
                                                                                                               Dallas, TX 75206


Wajda & Associates, AP C            Title Max
5430 Lyndon B. Johnson Fwy., Ste.   6503 Westminster Ave.
1200                                Westminster, CA 92683
Dallas, TX 75206



/S/
_________________________________
DAVID W. VAN ZYL
